Citation Nr: 1743349	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-15 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to an initial compensable rating for a right foot scar from injury.

4.  Entitlement to an initial rating in excess of 10 percent for painful scar, dorsum of right foot.

5.  Entitlement to an initial rating in excess of 30 percent for chronic headaches.


REPRESENTATION

Appellant represented by:	South Carolina Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to October 1966.  The Veteran died in August 2017.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011, March 2013, and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.  

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) concerning the issues of entitlement to service connection for a cervical spine disability, entitlement to service connection for a lumbar spine disability, entitlement to initial compensable rating for a right foot scar from injury, and entitlement to an initial rating in excess of 10 percent for painful scar, dorsum of right foot.  A transcript of the hearing is associated with the record.  

In February 2016, the Board remanded the issues of entitlement to an initial compensable rating for chronic headaches and entitlement to service connection for imbalanced gait, ball of left foot, claimed as secondary to a service-connected right foot disability, to issue a Statement of the Case (SOC).  A SOC was issued in February 2017 concerning the aforementioned issues and the Veteran filed a statement in March 2017, which is construed as a timely substantive appeal concerning the assigned rating for chronic headaches.  However, there was no statement received within the time period to appeal the issue of entitlement to service connection for imbalanced gait, ball of left foot.  Therefore, the issue is not on appeal.

A February 2017 rating decision assigned a higher initial rating of 30 percent for chronic headaches effective April 29, 2014, the date of the Veteran's claim for service connection.  The issue on appeal has been recharacterized as shown on the title page of this decision.


FINDING OF FACT

In September 2017, VA was notified that the Veteran died in August 2017.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  A certificate of death shows that the Veteran died in August 2017.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




		
                                                    JENNIFER HWA
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


